Citation Nr: 0908913	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  96-42 746	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for meralgia 
paresthetica.

4.  Entitlement to service connection for cardiovascular 
disease, to include hypertension and coronary artery disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1968 to February 1971 and from October 1973 to March 
1979.  She also had periods of active duty from training 
(ACDUTRA) in the Army National Guard from March 1979 to 
November 1989.  In November 2003 and May 2006, the case was 
remanded for additional evidentiary development.

The matters of entitlement to service connection for asthma 
and for coronary artery disease are being REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the appellant if further action is required on 
her part.


FINDINGS OF FACT

1  The Veteran's diabetes mellitus is reasonably shown to 
have had its onset during her active service.

2.  Meralgia paresthetica was not manifested in service, and 
a preponderance of the evidence is against finding such 
disability is related to the Veteran's service or to her 
service-connected low back disability.

3.  The Veteran's hypertension is reasonably shown to have 
had its onset during her active service.


CONCLUSIONS OF LAW

1.  Service connection for diabetes mellitus is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303 (2008).

2.  Service connection for meralgia paresthetica is not 
warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).
3.  Service connection for hypertension is warranted.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his representative, if 
any, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include the rating 
assigned and the effective date of award). 

The initial adjudication in this matter preceded enactment of 
the VCAA.  In Pelegrini, supra, the Court held that where 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing the notice 
prior to the initial adjudication; instead, the claimant had 
a right to timely content-complying notice and proper 
subsequent VA process.  June 2001, April 2004, October 2004, 
May 2006, April 2007, and April 2008 letters informed the 
Veteran of the evidence and information necessary to 
substantiate the claims, the information required of her to 
enable VA to obtain evidence in support of her claims, the 
assistance that VA would provide, and the evidence that she 
should submit if she did not desire VA to obtain such 
evidence on her behalf.  She was also notified regarding 
disability ratings and effective dates of awards.  A November 
1994 statement of the case (SOC) and February 2001, June 
2003, August 2003, December 2005, and October 2008 
supplemental SOCs (SSOCs) outlined the regulation 
implementing the VCAA, and notified the Veteran of what the 
evidence showed, of governing legal criteria, and of the 
bases for the denial of the claims.  The Veteran has received 
all critical notice, and ample opportunity to respond after 
notice was given.  The claims were thereafter readjudicated.  
See October 2008 SSOC.  She is not prejudiced by any 
technical notice timing or content defect that may have 
occurred earlier, nor is it so alleged.

The Veteran's service treatment records (STRs) are associated 
with her claims file; VA has secured all pertinent/identified 
records that could be obtained.  The Veteran was afforded VA 
examinations.  VA's duty to assist in these matters is met.  

II. Legal Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  To substantiate a claim of service connection, 
there must be medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disability.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of a matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990).

III. Factual Background and Analysis

Initially, the Board notes that it has reviewed all of the 
evidence in the Veteran's claims file, with an emphasis on 
the evidence relevant to this appeal.  Although the Board has 
an obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence as appropriate and the analysis will focus 
specifically on what the evidence shows, or fails to show, as 
to the claims.

Diabetes Mellitus

When the Veteran was examined for entry on her second period 
of active duty, her endocrine system was normal.  Her STRs 
include a May 1974 record from Portsmouth Naval Hospital 
noting that a glucose tolerance test showed an abnormal 
curve; she was to be followed in the medical clinic.  A June 
1976 medical history report notes she had a small amount of 
sugar in her urine in the past.  A glucose tolerance test was 
interpreted as mildly elevated; it was noted that she had 
dietary restrictions.   September 1976 records note the 
Veteran had been a diabetic for 2 years and that the diabetes 
was controlled by medication; it was noted she had rare sugar 
spills.  A May 1978 medical history report notes the Veteran 
was a borderline diabetic since 1974.  An October 1978 record 
notes an elevated glucose level.  A February 1979 report of 
medical history on service separation examination notes she 
was a borderline diabetic with occasional sugar in her urine.

A November 1982 discharge summary from a private hospital 
notes the Veteran had borderline diabetes mellitus diagnosed.  
A June 1987 statement from the Veteran's private physician is 
to the effect he had been treating her since April 1986, and 
that her diagnoses included borderline diabetes.  

A June 1987 private hospital treatment record notes the 
Veteran reported she was told she was borderline diabetic.

On January 1998 VA examination, the Veteran reported that she 
was told at age 21 that her glucose tests were very high.  
The diagnoses included diabetes mellitus.

In an April 2001 statement the Veteran's husband related they 
began dating in May 1975 and were married in October 1976.  
He stated that she was a diabetic at the time and was taking 
oral medication.

In an April 2001 statement the Veteran's mother advises the 
Veteran was hospitalized for an ovarian cyst in 1974 or 1975 
and that her diabetes was then diagnosed.  

An April 2004 private treatment note lists an impression of 
diabetes, treated with insulin.

On October 2004 VA examination, the examiner noted a May 1978 
medical history record from service indicating the Veteran 
was a borderline diabetic since 1974.  The assessments 
included diabetes mellitus; the examiner opined that the 
onset was possibly in service given the documentation 
provided on a May 1978 medical history report.  The examiner 
also noted there were no reports of lab studies or 
physician's findings in the STRs.  He added that the Veteran 
was discharged from service due to her obesity and that 
obesity was a risk factor for developing diabetes mellitus.  
He stated that her diabetes may have started prior to her 
discharge from the military and was diet controlled.  

On March 2007 VA examination, the examiner pointed to records 
pertaining to diabetes among the STRs.  The Veteran reported 
she had diabetes since 1969 when an ovarian cyst was removed 
and that she was started on oral antidiabetics.  She had been 
off her medication since bariatric surgery in June 2002, and 
her diabetes was controlled with diet.  The examiner noted 
that the Veteran had diabetes diagnosed in service, and that 
while her chemical status with diabetes improved since 
bariatric surgery, the microvascular and macrovascular 
complications of diabetes were continuing to affect her in 
that she had a history of diabetic retinopathy.  He opined 
that the diabetes mellitus that was diagnosed in service 
continued unabated since that time and that the earliest 
record of the disability was in 1974.

It is not in dispute that the Veteran had diabetes diagnosed 
in service.  Furthermore, the record amply demonstrates (See 
March 2007 VA examination report) that she now has 
complications of diabetes.  VA examiners have, in various 
degrees of certainty, opined that the Veteran's current 
diabetes/diabetes residuals had their onset in service.  The 
criteria for establishing service connection for diabetes are 
satisfied.    

Meralgia Paresthetica

The Veteran's STRs are silent for complaints, findings, or 
diagnoses of meralgia paresthetica.  

An October 1990 private treatment record notes the Veteran 
complained of severe pain over the anterior and lateral 
aspect of her right thigh, which had been occurring over 
several months.  There was no history of accident or injury 
to this area.  She had been walking on a treadmill when the 
pain began.  A nerve conduction study was normal.  The 
impression was meralgia paresthetica or femoral nerve injury 
on the right; clinically, there were no [abnormal] 
electrodiagnostic findings.  A November 1990 record notes a 
diagnosis of right thigh meralgia paresthetica.  The Veteran 
reported a 7 month history of pain and numbness in the right 
thigh.

An August 1991 letter from Dr. D. M. notes he had been the 
Veteran's personal physician since 1986.  He stated that in 
January 1987 she was found to have an unusual neurological 
syndrome of numbness and pain in the left arm and left upper 
thigh.

On January 1998 VA examination, the Veteran reported that she 
tried a liquid diet 5 years prior, and had lost 70 pounds.  
She indicated that she also developed numbness over the 
superior lateral aspect of both thighs at that time, 
continuing to the present with a diagnosis of meralgia 
paresthetica.  

On February 1998 VA examination, the Veteran reported that 
her "neuralgia" paresthetica was had been present for 15 to 
20 years.  The diagnoses included right "neuralgia" 
prosthetica, which the examiner opined was caused by the 
Veteran's morbid obesity.  

On October 2004 VA examination, it was noted that the 
Veteran's claims file was reviewed.  The diagnoses included 
meralgia paresthetica, which the examiner opined was very 
likely a result of obesity but could also be a result of 
lumbar disc disease.  

On November 2004 VA examination, it was noted that the 
Veteran's claims file was reviewed, that her STRs did not 
mention any problem with right lateral thigh numbness or 
meralgia paresthetica, and that a 1998 neurological VA 
examination suggested meralgia paresthetica was related to 
the Veteran's morbid obesity.  The Veteran reported that her 
right thigh numbness dated back to the early 1970s.  The 
diagnosis was right meralgia parestheica, which was 
compression of the right lateral femoral cutaneous nerve.  
The examiner commented that this was usually caused by 
wearing tight garments compressing the nerve or obesity which 
also compressed the nerve especially with sitting or flexion 
of the thigh.  He added that it had not been his experience 
to see meralgia paresthetica solely related to an automobile 
accident.  

On March 2007 VA examination, it was again noted that the 
Veteran's claims file was reviewed.  She complained of 
painful numbness on the anterolateral aspect of the right 
thigh, of 25 to 30 years duration, beginning in service.  Her 
current weight was 229 pounds and she had past bariatric 
surgery in 2003.  The examiner noted that a record documented 
left-sided numbness and tingling in the late 1980s.  The 
examiner opined that the likely causes of the Veteran's 
meralgia paresthetica were extreme obesity and pannus 
development.  The examiner added that the truncal obesity was 
the likely maintaining factor.  The perception of her leg 
"giving out" was likely a pain-induced phenomenon rather 
than a motor issue as there was no evidence of lateral 
femoral cutaneous nerve motor innervation defect on 
neurological examination.  In a March 2007 addendum the 
examiner opined that the meralgia paresthetica was not likely 
a low back issue and was unrelated to a service-connected low 
back disability, but was obesity issue.  

Meralgia paresthetica was not manifested in service.  
Although the Veteran has more recently reported to VA 
examiners that her symptoms of this disability began in 
service, her STRs are silent for complaints or findings of 
meralgia paresthetica symptoms, and the initial records of 
treatment (in 1990, more than a decade after service) reflect 
that the symptoms were reported to be of recent onset.  The 
more recent history of symptoms beginning during service is 
self-serving, unsupported by any objective evidence, and (as 
it is inconsistent with more contemporaneous records) not 
credible.  While there is ample evidence that the Veteran now 
has meralgia paresthetica, there is no competent evidence 
that relates such disability directly to her service (other 
than based on her uncorroborated accounts that symptoms 
became manifest in service).  Significantly, a lengthy period 
of time between service and the first postservice clinical 
notation of complaints or symptoms associated with the 
disability at issue is of itself a factor for consideration 
against a finding that the current disability is related to 
service.  See Maxson v. Gober, 230 F.3d. 1330, 1333 (Fed. 
Cir. 2000) (in a claim alleging that a disability was 
aggravated by service).  Here, the record shows meralgia 
paresthetica was not diagnosed until October 1990, more than 
10 years postservice.

Instead, various VA examiners have consistently opined that 
the more likely cause of the meralgia paresthetica was her 
morbid obesity.  Notably, as obesity is not a service-
connected disability, any claim of secondary service 
connection based on such causation would lack legal merit.  
See 38 C.F.R. § 3.310.

The Board notes that October 2004 VA examiner suggested the 
Veteran's meralgia paresthetica could be a result of/related 
to a [service-connected] low back disability (disc disease).  
Significantly, that opinion was couched in speculative terms, 
is inconclusive, and therefore is lacking in probative value.   
See Perman v. Brown, 5 Vet. App. 237 (1993).  More definitive 
opinions, including in November 2004 and March 2007 do not 
relate the meralgia paresthetica to the low back disability.  
The  examiner in March 2007 specifically discounted low back 
disability as an etiology ("not likely a low back issue").  
As the examiner explained the rationale for the opinion, 
noting that the problem was not a motor problem 
(electrodiagnostic studies were negative for such), the 
opinion is probative and persuasive.   

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of service connection for meralgia paresthetica.  
Accordingly, the claim must be denied.

Hypertension

The Veteran's STRs show that on enlistment her blood pressure 
was normal.  Blood pressure readings in the course of an 
exercise tolerance test in May 1977 included a couple of 
borderline elevated readings (190/90, 160/90).  In May 1978 
120/78 and 142/100 blood pressure readings were reported.  A 
May 1978 medical history report notes the Veteran had high 
blood pressure.  A February 1979 report of medical history on 
service separation examination notes the Veteran had elevated 
blood pressure readings in the past, but no recent problems.

A June 1984 National Guard record shows a blood pressure 
reading of 142/90 and notes the Veteran reported a history of 
high blood pressure.  The assessment included elevated blood 
pressure.

A June 1987 private hospital treatment record notes the 
Veteran reported she had been told she had borderline 
hypertension.  A March 1988 record notes her blood pressure 
was 160/90, sitting and 160/100, standing.  In November 1990, 
her blood pressure reading was 140/90.  A March 1994 
emergency room record notes a blood pressure reading of 
130/100.  

On January 1998 VA examinations, the Veteran's blood pressure 
was 180/83.  She reported she had hypertension diagnosed 10 
to 12 years prior and was on medication for such disease.  

On October 2004 VA examination, the examiner noted the 
Veteran had essential hypertension, and opined that while it 
was not caused by diabetes mellitus it could be aggravated by 
such.  

On March 2007 VA examination, the examiner reviewed the 
Veteran's file and opined that her hypertension had been 
existing since at least May 1978. 

A March 2007 VA examiner has opined that the record shows the 
Veteran's hypertension has been in existence since 1978.  
This opinion, in essence, places the onset of hypertension 
during the Veteran's active service.  As competent evidence 
shows that the Veteran's hypertension was incurred in 
service, service connection for such disability is warranted.  


ORDER

Service connection for diabetes mellitus is granted.

Service connection for meralgia paresthetica is denied.

Service connection for hypertension is granted.


REMAND

Additional development is required prior to a final 
determination on the remaining issues.  In the May 2006 
remand, the Board noted that an October 2004 VA examiner (for 
disability of the spine) diagnosed asthma by history and 
related such disability to the Veteran's service.  Finding 
that this was opinion was lacking in probative value (because 
there was no explanation of the nature of the nexus to 
service) the Board sought another examination to confirm the 
diagnosis (and establish its etiology).  The subsequent March 
2007 VA examiner's notation "Asthma is as likely as not is a 
diagnosis" is nonresponsive to the Board's request.   A 
remand by the Board confers on the appellant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  

Furthermore, the medical record is unclear as to whether the 
Veteran has coronary artery disease (and if so, its 
etiology).  On March 2007 VA examination, the examiner stated 
"coronary artery disease is at least as likely as not".  
This notation is incomplete, and does not spell out whether 
or not the Veteran has coronary artery disease.  Furthermore, 
since the decision above grants service connection for 
hypertension and diabetes, the evidence raises a further 
medical question of whether any existing coronary artery 
disease is related to the Veteran's hypertension or diabetes.  
Accordingly, an examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for a 
respiratory diseases examination of the 
Veteran to conclusively determine whether 
she has asthma and, if so, its likely 
etiology.  The Veteran's claims file must 
be reviewed by the examiner in 
conjunction with the examination, and any 
indicated tests or studies must be 
completed.  Based on review of the claims 
file(s) and examination of the Veteran, 
the examiner should indicate whether or 
not the Veteran indeed has asthma, and if 
so whether such at least as likely as not 
(i.e., a 50 percent or better 
probability) is related to her service to 
include the upper respiratory complaints 
and treatment noted therein. The examiner 
must explain the rationale for all 
opinions given.

2.  The RO should also arrange for the 
Veteran to be examined by a cardiologist 
to determine whether or not she has 
coronary artery disease, and if so its 
likely etiology.  The Veteran's claims 
file must be reviewed by the examiner in 
conjunction with the examination, and any 
tests or studies deemed necessary should 
be completed.  Based on review of the 
claims file and examination of the 
Veteran, the examiner should opine (a) 
Whether or not the Veteran has coronary 
artery disease.  (b) If coronary artery 
disease is diagnosed, the examiner should 
further opine whether such at least as 
likely as not has been caused or 
aggravated either by the Veteran's 
hypertension or by her diabetes.  The 
examiner must explain the rationale for 
the opinions.  

3.  The RO should then readjudicate these 
claims.  If either remains denied, the RO 
should issue an appropriate SSOC and 
afford the veteran and her representative 
the opportunity to respond.  The case 
should then be returned to the Board for 
further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


